CASANUEVA, Judge.
The former husband appeals the denial of his supplemental petition to modify a 1993 final judgment of dissolution to de*62crease his alimony obligation to his wife of almost twenty-nine years. This was his second petition since 1997 when the then 57 year old former husband was forced into early retirement from his position as a senior computer systems engineer with GTE. A general master held an evidentia-ry hearing in July 1997; then the circuit court held a hearing on the former husband’s exceptions to the report and recommendation of the general master. In December 1998, the circuit court ratified and adopted the general master’s report and recommendation in toto and denied any modification of alimony. No appeal was taken at that time. The former husband then filed another petition approximately four months later in March 1999. The only difference in the two petitions was an allegation that since January 1999 he was now employed as a truck driver earning approximately six dollars an hour. The circuit court held a hearing on this 1999 petition and again denied his request for a decrease in alimony, although it did lower the amount of insurance necessary to secure the alimony obligation, as the former husband had also requested.
We have reviewed the record, including the transcript of the October 1999 eviden-tiary hearing, and find that there is competent, substantial evidence to support the circuit court’s decision. Accordingly, we affirm.
AFFIRMED.
BLUE, C.J., and GREEN, J., Concur.